MORGAN, C. J.,
Dissenting. — I am in accord with the rules of law announced in the foregoing opinion, but am unable, by a very thorough search of the record, to find any evidence corroborating the testimony of respondent, nor any testimony which amounts to proof of an admission by appellant that he accused respondent of infidelity to him. The judgment of the trial court should be reversed because it is based upon the uncorroborated testimony of respondent, which testimony is insufficient when measured by the provision of C. L., sec. 2661, quoted in the majority opinion.